COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-291-CR
 
ALDWIN
J. BROWN                                                             APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL
COURT NO. 7 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered AAppellant=s
Motion To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P. 43.2(f).                                                                                                                                      PER
CURIAM
 
PANEL:
LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:
December 23, 2009    




[1]See Tex.
R. App. P. 47.4.